              Case 6:21-cv-06059-DGL Document 3 Filed 02/03/21 Page 1 of 4



                                                                                                         PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHELSIE HOPPER,

                  Plaintiff,

         v.                                                        21-CV-06059 DGL
                                                                   ORDER
 CHEMUNG COUNTY, et al.,

                  Defendants.


        Pro se Plaintiff, Chelsie Hopper, was a prisoner confined at the Chemung County Jail.

She filed a complaint asserting claims under 42 U.S.C. § 1983, Docket Item 1. She did not

pay the filing fee, nor did she submit an application to proceed in forma pauperis (that is, as

someone who should have the prepayment of the ordinary filing fee waived because she

cannot afford it).

        As set forth below, the Clerk of Court shall administratively terminate this action. If

Plaintiff wishes to reopen this case, she must notify the Court in writing within 30 days of

the date of this Order and must include either (1) a motion to proceed in forma pauperis, or

(2) the $350.00 filing fee and the $52.00 administrative fee ($402.00 total).


                                             DISCUSSION


        A party commencing a civil action in this Court ordinarily must pay a $350.00 filing fee

as well as a $52.00 administrative fee.1 See 28 U.S.C. § 1914; Judicial Conference Schedule




1
 Effective May 1, 2013, the Judicial Conference of the United States added an administrative fee of $50.00
to the cost of filing a civil lawsuit in district court. See September 2012 Report of the Proceedings of the
Judicial Conference of the United States, available at http://www.uscourts.gov/about-federal-courts/reports-
proceedings-judicial-conference-us. But this additional administrative fee does not apply to prisoners who
are granted permission to proceed in forma pauperis. See generally id. Effective December 1, 2020, this
             Case 6:21-cv-06059-DGL Document 3 Filed 02/03/21 Page 2 of 4




of Fees, District Court Miscellaneous Fee Schedule;2 Western District of New York, District

Court Schedule of Fees.3 If a litigant wishes to commence a civil action, the litigant must

either (1) pay those fees or (2) obtain permission to proceed in forma pauperis, under

28 U.S.C. § 1915.


I.        REQUIREMENTS FOR IN FORMA PAUPERIS APPLICATION

          Under 28 U.S.C. § 1915, a litigant seeking to bring a civil action in forma pauperis

must submit an affidavit or affirmation detailing assets and liabilities and swearing under oath

that the litigant is unable to pay the $350.00 filing fee. A motion to proceed in forma pauperis

should be supported by such an affidavit or affirmation filed at the same time as the complaint.

The United States District Court for the Western District of New York has made available a

form motion to proceed in forma pauperis with supporting affirmation4 that is designed to help

pro se litigants (such as the Plaintiff here) comply with 28 U.S.C. § 1915.


II.       ADMINISTRATIVE TERMINATION OF THIS ACTION

          Here, Plaintiff did not pay the $350.00 filing fee or the $52.00 administrative fee that

ordinarily is required to commence a civil action. Nor did she submit a complete motion to

proceed in forma pauperis; an affidavit swearing that she is unable to pay a $350.00 filing

fee, see 28 U.S.C. § 1915(a)(1); Therefore, the Clerk of Court shall administratively terminate




fee was increased to $52.00.               See   https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule.
2
    Available at http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.

3
    Available at http://www.nywd.uscourts.gov/fee-schedule.
4
 The court has ordered that a form motion to proceed in forma pauperis with supporting affirmation be
mailed to the plaintiff. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.


                                                      2
            Case 6:21-cv-06059-DGL Document 3 Filed 02/03/21 Page 3 of 4




this action5 without filing the Complaint or assessing a filing fee, as ordered below. As also

ordered below, Plaintiff is granted leave to reopen this action no later than thirty days from

the date of this Order.


III.    DEFERMENT OF SCREENING                              UNDER       28 UNITED         STATES         CODE
        SECTIONS 1915(E)(2)

        The court is required to screen civil actions filed by those proceeding in forma pauperis

and dismiss them if they: (1) are frivolous or malicious; (2) fail to state a claim upon which

relief may be granted; or (3) seek monetary relief against a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2). Because Plaintiff did not properly commence this

action, this Court will defer the mandatory screening process until this case is reopened—if,

in fact, it is reopened.


                                                   ORDER


        ORDERED that the Clerk of Court shall administratively terminate this action without

filing the Complaint or assessing a filing fee; and it is further

        ORDERED that the Clerk of Court is directed to send to Plaintiff a form motion to

proceed in forma pauperis with supporting affirmation; and it is further

        ORDERED that if Plaintiff wishes to reopen this action, he shall so notify this Court, in

writing, no later than 30 days from the date of this Order. This writing must include either

(1) a motion to proceed in forma pauperis or (2) the $350.00 filing fee and the $52.00

administrative fee ($402.00 total); and it is further



5
  Such an administrative termination is not a "dismissal" for purposes of the statute of limitations. Therefore,
if the case is reopened under the terms of this order, it is not subject to the statute of limitations time bar as
long as it originally was timely filed. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);
McDowell v. Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of Educ., 45
F.3d 161, 163 (7th Cir. 1995).


                                                        3
          Case 6:21-cv-06059-DGL Document 3 Filed 02/03/21 Page 4 of 4




       ORDERED that upon Plaintiff's submission of either (1) a motion to proceed in forma

pauperis or (2) the $350.00 filing fee and the $52.00 administrative fee ($402.00 total), the

Clerk of Court shall reopen this case.

       IT IS SO ORDERED.



                                    _______________________________________
                                             DAVID G. LARIMER
                                           United States District Judge
Dated: Rochester, New York
       February 3, 2021.




                                             4
